DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 09/30/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited reference Seok (Pub No 20160105836) further in view of Cheong (Pub No 20130188506) and Lou (Pub No 20200067577).
 Regarding claim 1, Applicant argues In rejecting claim 1, the Office relied on Lou as allegedly describing “enabling, by a base station, multi-channel access when single operator operation cannot be guaranteed within a shared communication spectrum” and “low-radio frequency (RF) user equipments (UEs).” Final Action at 3 and 4. The Office has failed to assert or show that Lou describes the above identified deficiency of Cheong — 1.e., signal during a transmission opportunity to instruct a UE to re-tune from a primary channel to a secondary channel during the transmission opportunity. Therefore, Lou fails to disclose “signaling, by the base station and during a transmission opportunity, the one or more low-RF UEs on the primary channel to re-tune from the primary channel to the secondary channel for communication during the transmission opportunity based on success of the LBT procedure on both the primary and secondary channels,” as in claim 1.
The examiner agrees that Cheong nor Lou teach the re-tuning from a primary channel to a secondary channel during a transmission opportunity and brings in reference Seok to teach the amended limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, 10-13, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (Pub No 20160105836) further in view of Cheong (Pub No 20130188506) and Lou (Pub No 20200067577).

Regarding claim 1 and 6 and 10 and 15,
 	Seok teaches a method of wireless communication, comprising:
	transmitting, by a base station, a configuration message to one or more radio frequency (RF) user equipments (UEs), wherein the configuration message is associated with configuring the one or more RF UEs to monitor a primary channel of a shared communication spectrum for a successful listen before talk (LBT) indicator, the shared communication spectrum including the primary channel and a secondary channel defined by the base station; (interpreted as The measuring unit 510 measures CCA, and the checking unit 520 checks the unfairness and fairness of the STAs through the measured CCA, as described with reference to FIGS. 2 to 4. Furthermore, the checking unit 520 checks ACI in the primary and secondary channels of the STAs through the CCA, see para [0026]).
 	performing, by the base station, an LBT procedure on the primary channel and the secondary channel;  (interpreted as According to the CSMA/CA mechanism, an AP and/or a STA may sense a medium or a channel for a predetermined time before starting transmission, that is, may perform Clear Channel Assessment (CCA). If the AP or the STA determines that the medium or channel is idle, it may start to transmit a frame on the medium or channel. On the other hand, if the AP and/or the STA determines that the medium or channel is occupied or busy, it may set a delay period (e.g., a random backoff period), wait for the delay period without starting transmission, and then attempt to transmit a frame, see para [0076]).
 	and signaling, by the base station and during a transmission opportunity, the one or more low-RF UEs on the primary channel to retune from the primary channel to the secondary channel for communication during a the transmission opportunity based on success of the LBT procedures (interpreted as For example, the AP may include subchannel allocation information (e.g., changed subchannel allocation information different from current configured subchannel allocation information) in a HE-SIG-A or a HE-SIG-B transmitted before a HE-STF or a HE-LTF transmitted on a subchannel in a PPDU. Accordingly, the STA may change the current receiving center frequency to the receiving center frequency of another channel during PPDU reception. For example, the STA may receive up to the HE-SIG-A or the HE-SIG-B of the PPDU on the primary 20-MHz channel and then receive the remaining part of the PPDU, starting from the HE-STF or the HE-LTF on a subchannel allocated in the secondary 20-MHz channel, see Seok para [0250]).
	Seok teaches using LBT (e.g. CCA) but does not specifically teach using CCA on both primary and secondary channels. 
 	Cheong teaches LBT procedures on both the primary and secondary channels (interpreted as In the communication system, CCA 102 is measured in the first primary channel 110 and the first secondary channel 120 allocated to the STAs 100 of the first system and the second primary channel 170 and the second secondary channel 160 allocated to the STAs 150 of the second system, see para [0026]).
 	However Seok in view of Cheong do not teach low-radio frequency (RF) user equipments (UEs);
 (interpreted as "STA", may be configured to transmit and/or receive wireless signals and may include a user equipment (UE), a mobile station, a fixed or mobile subscriber unit, a subscription-based unit, a pager, a cellular telephone, a personal digital assistant (PDA), a smartphone, a laptop, a netbook, a personal computer, a wireless sensor, a hotspot or Mi-Fi device, an Internet of Things ( IoT) device, see para [0034])
 	It would have been obvious to one of ordinary skill in the art to combine the multi-channel taught by Cheong with the enabling multi-channel as taught by Lou since it would have been a simple modification producing expected results of enabling a system for more resources.
 	
Regarding claim 2 and 11,
 	Seok in view of Cheong and Lou teach the method of claim 1, further including: transmitting, by the base station during the transmission opportunity, a reservation signal on the secondary channel during a re-tuning period of the one or more low-RF UEs.  (interpreted a transmitter may reserve a medium with independent request to send (RTS) frames 805 on the channels to be bonded, and a receiver may reply with clear to send (CTS) frames 810. The transmitter may then send a channel bonded data transmission 815 to the receiver, see Lou para [0104])
	It would have been obvious to one of ordinary skill in the art to combine the multi-channel taught by Seok in view of Cheong with the enabling CTS/RTS as taught by Lou since it is known in the art to use CTS/RTS to reserve channels and prevent collision.

Regarding claim 3 and 12,
 	Seok in view of Cheong and Lou teach the method of claim 2, wherein the reservation signal includes one of: a clear-to-send (CTS) signal; a request-to-send (RTS) signal; a channel occupancy signal. (interpreted a transmitter may reserve a medium with independent request to send (RTS) frames 805 on the channels to be bonded, and a receiver may reply with clear to send (CTS) frames 810. The transmitter may then send a channel bonded data transmission 815 to the receiver, see Lou para [0104])
 	It would have been obvious to one of ordinary skill in the art to combine the multi-channel taught by Seok in view of Cheong with the enabling CTS/RTS as taught by Lou since it is known in the art to use CTS/RTS to reserve channels and prevent collision.

Regarding claim 4 and 8 and 13 and 17,
 	Seok in view of Cheong and Lou teach the method of claim 1, wherein the signaling includes: signaling on a downlink control signal to re-tune; or embedding a re-tuning signal into a preamble at a beginning of the transmission opportunity. (interpreted as For example, the AP may include subchannel allocation information (e.g., changed subchannel allocation information different from current configured subchannel allocation information) in a HE-SIG-A or a HE-SIG-B transmitted before a HE-STF or a HE-LTF transmitted on a subchannel in a PPDU. Accordingly, the STA may change the current receiving center frequency to the receiving center frequency of another channel during PPDU reception. For example, the STA may receive up to the HE-SIG-A or the HE-SIG-B of the PPDU on the primary 20-MHz channel and then receive the remaining part of the PPDU, starting from the HE-STF or the HE-LTF on a subchannel allocated in the secondary 20-MHz channel, see Seok para [0250]).

Regarding claim 7 and 16,
 	Seok in view of Cheong and Lou teach the method of claim 6, further including: tuning, by the low-RF UE, back to the primary channel after the current transmission opportunity. (interpreted as For example, the AP may include subchannel allocation information (e.g., changed subchannel allocation information different from current configured subchannel allocation information) in a HE-SIG-A or a HE-SIG-B transmitted before a HE-STF or a HE-LTF transmitted on a subchannel in a PPDU. Accordingly, the STA may change the current receiving center frequency to the receiving center frequency of another channel during PPDU reception. For example, the STA may receive up to the HE-SIG-A or the HE-SIG-B of the PPDU on the primary 20-MHz channel and then receive the remaining part of the PPDU, starting from the HE-STF or the HE-LTF on a subchannel allocated in the secondary 20-MHz channel, see Seok para [0250]. Wherein it would have been obvious to switch channels in a future TXOP with another allocation information message.)

Regarding claim 19,
 	Seok in view of Cheong and Lou teach the method of claim 1, further comprising:
 	enabling, by the base station, multi-channel access based on single operator operations being unguaranteed within the shared communication spectrum; and defining, by the base station, the primary channel and the secondary channels within the shared communication channel; and  (interpreted as To support dynamic channel/subchannel switching in the middle of a PPDU, the AP may signal channel/subchannel allocation information to the STA before transmitting a HE-STF or a HE-LTF. For example, the AP may include subchannel allocation information (e.g., changed subchannel allocation information different from current configured subchannel allocation information) in a HE-SIG-A or a HE-SIG-B transmitted before a HE-STF or a HE-LTF transmitted on a subchannel in a PPDU, see para [0250])
 	prior to transmission of the configuration message, transmitting an indication of an allocation of the secondary channel as a candidate secondary channel to the one or more low-RF UEs, and (interpreted as To support dynamic channel/subchannel switching in the middle of a PPDU, the AP may signal channel/subchannel allocation information to the STA before transmitting a HE-STF or a HE-LTF. For example, the AP may include subchannel allocation information (e.g., changed subchannel allocation information different from current configured subchannel allocation information) in a HE-SIG-A or a HE-SIG-B transmitted before a HE-STF or a HE-LTF transmitted on a subchannel in a PPDU, see para [0250])
 	wherein at least one low-RF UE of the one or more low-RF UEs has a maximum channel bandwidth capability of 20 MHz. (interpreted as allocated in the secondary 20-MHz channel, see para [0250])


Claim 5, 9, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (Pub No 20160105836) in view of Cheong (Pub No 20130188506) further in view of Lou (Pub No 20200067577) and Jung (Pub No 20150296516).

Regarding claim 5 and 9 and 14 and 18,
 	Seok in view of Cheong and Lou teach the method of claim 4, wherein the configuration message further includes a pre-allocation location of the second channel to the one or more low-RF UEs, and wherein the re-tuning signal signals the one or more low-RF UEs to re-tune to the second channel at the pre-allocation location. (interpreted as The eNB 110 may optionally transmit a signal 54 via a control channel of the primary channel to the UE 120 in the next available subframe to inform the UE 120 that the secondary channel is available to be used, see Biswas para [0090]).
 	However they do not teach pre-allocation location of the second channel.
 	Jung teaches pre-allocation location of the second channel (interpreted as For example, the eNB may grant a weight value for each channel by synthesizing the `channel configuration information` indicating whether the channel is used as a primary channel or a secondary channel in the WLAN AP, and the `channel usage information` indicating utilization of the channel, such as the number of UEs connected to the channel, see para [0080]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Seok in view of Cheong and Lou with the pre-configuring channels as taught by Jung since it would have been a simple modification providing expected results of using LBT to determine available channels and transmitting on them.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (Pub No 20160105836) in view of Cheong (Pub No 20130188506) further in view of Lou (Pub No 20200067577) and Yerramalli (Pub No 20150373741) 

Regarding claim 20,
 	Seok in view of Cheong and Lou teach the method of claim 1, further comprising:
 	selecting a set of one or more candidate secondary channels, the set of candidate secondary channels including the secondary channel; and (interpreted as the second secondary channel 160 is in a not-busy state. Accordingly, unfairness exists between the STAs 100 of the first system and the STAs 150 of the second system, see Cheong para [0028]).
 	
 	However they do not teach wherein performing the LBT procedure on the primary channel and the secondary channel includes:
 	performing an extended clear channel assessment (ECCA) on the primary channel; and performing a clear channel assessment (CCA) on each secondary channel of the set of candidate secondary channels.
 (interpreted as both of the first and second ECCA countdowns are of n=4 and are performed by a transmitter in a primary channel and a simple CCA is performed on a secondary channel, see para [0082]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Seok in view of Cheong and Lou with the ECCA as taught by Jung Yerramalli it would have been a simple modification providing expected results of using LBT/CCA/ECCA to determine available channels and transmitting on them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461